Order entered June 19, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00723-CV

                            IN THE INTEREST OF M.N.M., A CHILD

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 87539-CC

                                           ORDER
       Before the Court is Official Court Reporter Scott Smith’s June 11, 2014 request for

extension of time to file the record. Mr. Smith notes that appellant has not requested the record

nor made payment arrangements, but she has filed a motion for indigency which is set for

hearing July 1, 2014. Because appellant has not requested the record and her indigency status is

pending, we defer ruling on the extension request. However, we ORDER appellant to file, no

later than June 30, 2014, written verification that she has requested the reporter’s record. See

TEX. R. APP. P. 34.6(b)(1). We further ORDER Kaufman County District Clerk Rhonda Hughey

to file, no later than July 2, 2014, a supplemental clerk’s record containing a copy of (1) any

contests to appellant’s affidavit of indigency, other than Ms. Hughey’s contest which is in the

main clerk’s record; (2) any order extending the time to hold the hearing on the contest; and (3)

the order on the contest.
       We DIRECT the Clerk of the Court to transmit a copy of this order to Mr. Smith, Ms.

Hughey, and all parties.


                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE